DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the America Invents Act (“AIA ”).
Final Office Action
This Final Office Action replies to Applicants’ “AMENDMENT AND PETITION FOR EXTENSION OF TIME” filed May 9, 2022 (“Amendment”) responsive to the Non-Final Office Action of January 6, 2022 (“NFOA”). 
                                                                 Status of Claims
In the Amendment, claims 15 & 25 have been currently amended, claim 18 has been presently cancelled, claims 1-14 were previously cancelled, and claims 16-17, 19, 21-24 & 26-31 have been previously presented. Hence, the 35 U.S.C. 112(b) rejection of claims 15-31 in the NFOA has been withdrawn. Accordingly, claims 15-17 & 19-31 are pending and have been examined. The rejections to the claims and response to Applicants’ arguments are below.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 15-17 & 19-31 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claims recite a method for facilitating trading of contracts for digital currency in an organized market environment, which is considered a judicial exception because it falls under the categories of certain methods of organizing human activity such as commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; and/or business relations). This judicial exception is also not integrated into a practical application, and the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception, as analyzed below.
Analysis: In the instant case, claim 15 (a “method for facilitating trading of contracts for digital currency in an organized market environment, wherein a comput[ing entity] is coupled to physical or electronic registries stored in a plurality of physical vaults for buyer and seller market participants, wherein the computer system is coupled to a plurality of…the buyer and seller market participants through a cloud communication [entity] to perform the trading of the contracts among the plurality of…the buyer and seller market participants, and wherein the comput[ing entity] includes at least one process[ing entity] to perform the trading of contracts through parallel communication channels of a communication [entity] which enables the comput[ing entity] to receive volumes of data at essentially the same time from the plurality of…the buyer and seller market participants through the cloud communication [entity]”) is directed to a process. The limitations of “establishing, via the comput[ing entity], participant accounts in a registry which is maintained by a clearing entity, wherein digital currency in a seller's account is supported by the physical or electronic registries, wherein the plurality of physical vaults include security features to prevent a physical access to the plurality of physical vaults by an unauthorized person, wherein the physical or electronic registries include a plurality of storage mediums dedicated to electronic accounts, wherein the plurality of storage mediums store and update an amount of digital currency of the electronic accounts, and wherein the physical or electronic registries are accessible by the comput[ing entity]; conducting, via the comput[ing entity], trades of contracts for the digital currency between the plurality of…the buyer and seller market participants through the parallel communication channels at essentially the same time; and crediting and debiting, via the comput[ing entity], a quantity of the digital currency from the participant accounts and…recording such transactions in the physical or electronic registries, wherein the physical registries comprise a plurality of physical portable electronic devices including the storage mediums, and wherein the method further comprises providing physical delivery of the physical portable electronic devices that include quantities of the digital currency therein to buyers when the contract is exercised, wherein each physical portable device of the plurality of physical portable electronic devices is securely stored in a physical vault of the plurality of physical vaults until crediting or debiting of the digital currency of a transaction is complete, and wherein each physical vault is a storage locker having restricted access through an opening regulated by security access means” as drafted, is a process that, under the broadest reasonable interpretation, covers methods of organizing human activity such as the above-recited method steps, as well as commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; and/or business relations). That is, other than a computer system including at least one processor, interacting with physical or electronic registries including a plurality of storage mediums dedicated to electronic accounts, the physical or electronic registries stored in a plurality of secure physical vaults for buyer and seller market participants, a plurality of computing systems of buyer and seller market participants, a cloud communication, parallel communication channels of a communication hardware, and a registry which is maintained by a clearing entity, nothing in the claim precludes the steps recited in claim 15 from being performed as a method of organizing human activity. If the claim limitations, under the broadest reasonable interpretation, cover methods of organizing human activity but for the recitation of generic computer components, then they fall within the “certain methods of organizing human activity” grouping of abstract ideas. Thus, claim 15 recites an abstract idea.  
The judicial exception is also not integrated into a practical application. In particular, the claim only recites the additional elements of the computer system including the at least one processor, interacting with the physical or electronic registries including the plurality of storage mediums, the plurality of secure physical vaults for buyer and seller market participants, the plurality of computing systems of the buyer and seller market participants, the cloud communication, the parallel communication channels of the communication hardware, and the registry, to perform all the steps. A plain reading of FIG. 3 as well as its associated descriptions in pages 15-17 of Applicant’s Specification reveals that the above listed component(s) can be general-purpose, generic or commercially available computing elements or devices programmed to perform the claimed steps. See, e.g., Apps.’ Spec., page 15, line 31 to page 17, line 6 (mentioning “processor 110” and also a “general purpose system” and “general computing systems”); page 26, lines 29-30 (mentioning “general-purpose computer”). Hence, the additional element(s) in the claims are all generic computing component(s) suitably programmed to perform their respective functions. The computer system including the at least one processor, the physical or electronic registries including the plurality of storage mediums, the plurality of secure physical vaults for buyer and seller market participants, the plurality of computing systems of the buyer and seller market participants, the cloud communication, the parallel communication channels of the communication hardware, and the registry are also recited at a high-level of generality, e.g., as one of generic computer systems, processors, registries, storage mediums, repositories, vaults, computing systems, (cloud) communications, communication channels and (communication) hardware performing (or having program instructions stored thereon performing) generic computer functions such that they amount to no more than mere instructions to apply the exception using generic computer components. Accordingly, these additional element(s) do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. Hence, claim 15 is directed to an abstract idea. 
In addition to the computer system including the at least one processor, the physical or electronic registries including the plurality of storage mediums, the plurality of secure physical vaults for buyer and seller market participants, the plurality of computing systems of the buyer and seller market participants, the cloud communication, the parallel communication channels of the communication hardware, and the registry of claim 15, independent claim 25 also contains the generic computing components of a computer-based system, a plurality of physical vaults for the buyer and seller market participants that individually house physical or electronic registries, a server, and a secure registry.
Thus, the claims do not include additional element(s) that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of the computer system including the at least one processor (claim 15), the physical or electronic registries including the plurality of storage mediums (claims 15 & 25), the plurality of secure physical vaults for buyer and seller market participants (claim 15), the plurality of computing systems of buyer and seller market participants (claims 15 & 25), the registry (claim 15), the cloud communication (claims 15 & 25) the parallel communication channels of or provided by the communication hardware (claims 15 & 25), the computer-based system (claim 25), the plurality of physical values for the buyer and seller market participants that individually house physical or electronic registries (claim 25), the server (claim 25) and the secure registry (claim 25), recited in the claims or used to perform the steps listed in the claims amount to no more than mere instructions to apply the exception using generic computer components. The additional element(s) of the instant underlying process, when taken in combination, together do not offer substantially more than the sum of the functions of the elements when each is taken alone. Furthermore, mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. Hence, independent claim 15 is not patent eligible, nor is independent claim 25 based on similar reasoning and rationale.
Dependent claims 16-17, 19-24 & 26-31, when analyzed as a whole, are also held to be patent ineligible under 35 U.S.C. 101 because the additional recited limitations only refine the abstract idea further. For instance:
In claims 16 & 26, the limitations of “The method of claim 15, wherein the contracts are traded through the cloud communication on an exchange platform associated with a computer network to an approved party who desires to acquire or sell a predefined quantity of the digital currency” (claim 16), and “The system of claim 25 wherein the trades of contracts and crediting and debiting of digital currency occurs through the cloud communication on an exchange platform associated with a computer network to an approved party who desires to acquire or sell a predefined quantity of the digital currency” (claim 26), under the broadest reasonable interpretation, are further refinements of methods of organizing human activity such as commercial activities, interactions and/or data because these limitations further describe how the contracts are traded (e.g. through the cloud or cloud communications on an exchange platform associated with a computer network) and also describes the additional generic computing components of the exchange platform, the computer network and the cloud utilized in a method for facilitating trading of contracts for digital currency in an organized market environment. 
In claims 17 & 27, the limitations of “The method of claim 16, wherein the approved party has a digital currency registry account established with the clearing entity” (claim 17), and “The system of claim 26, wherein the approved party has a digital currency registry account established with the clearing entity” (claim 27), under the broadest reasonable interpretation, are further refinements of methods of organizing human activity such as commercial activities, interactions and/or data because these limitations further describe the approved party (and how it has a digital currency registry account established with the clearing entity) in a method for facilitating trading of contracts for digital currency in an organized market environment. 
In claims 19 & 21, the limitations of “The method of claim 15, wherein the clearing entity has the sole ability for account management, recordation and monitoring of the registry” (claim 19), and “The method of claim 15, wherein the clearing entity authenticates that the amount of digital currency is properly documented and is legitimate and the plurality of physical vaults are maintained by the clearing entity or a financial institution” (claim 21), under the broadest reasonable interpretation, are further refinements of methods of organizing human activity such as commercial activities, interactions and/or data because these limitations further describe the clearing entity (and its abilities and how it authenticates) in a method for facilitating trading of contracts for digital currency in an organized market environment. 
In claims 20 & 31, the limitations of “The method of claim 19, wherein the buyer and seller market participants include natural hedgers, retail establishments, financial institutions, service providers who accept digital currencies as form of payment, suppliers of digital currency, or speculators who participate to assume price risks” (claim 20), and “The system of claim 25 wherein the buyer and seller market participants include natural hedgers, retail establishments, financial institutions, service providers who accept digital currencies as form of payment, suppliers of digital currency, or speculators who participate to assume price risks” (claim 31), under the broadest reasonable interpretation, are further refinements of methods of organizing human activity such as commercial activities, interactions and/or data because these limitations further describe the buyer and seller market participants in a method for facilitating trading of contracts for digital currency in an organized market environment. 
In claims 22-24 & 29-30, the limitations of “The method of claim 18, wherein the physical portable electronic devices include a Universal Serial Bus (USB), flash drive, portable drive or external hard drive, and the plurality of physical vaults include a safe, storage chamber, storage locker, file, or drawer that includes appropriate security features” (claim 22), “The method of claim 18, wherein the physical portable electronic devices include sufficient built in security protocols to combat theft, hacking and general loss of data, with the security protocols including one or more of biometric identification, passwords, security tokens, or behavioral patterns” (claim 23), “The method of claim 15, wherein the physical or electronic registries hold a different quantity of digital currency that is a greater amount than the amount traded and the clearing entity adjusts the different quantity to the amount traded and transfers the greater amount to a second physical portable electronic device” (claim 24), “The system of claim 28, wherein the physical portable electronic devices include a Universal Serial Bus (USB), flash drive, portable drive or external hard drive, and the plurality of physical vaults include a safe, storage chamber, storage locker, file, or drawer that includes appropriate security features” (claim 29), and “The system of claim 28, wherein the physical portable electronic devices include built in security protocols to combat theft, hacking and general loss of data, with the security protocols including one or more of biometric identification, passwords, security tokens, or behavioral patterns” (claim 30), under the broadest reasonable interpretation, are further refinements of methods of organizing human activity such as commercial activities, interactions and/or data because these limitations further describe the physical portable electronic devices (as constituting generic computing components such as a USB, flash drive, portable drive or external hard drive, and the plurality of physical vaults (as including a safe, storage chamber, storage locker, file, or drawer) in a method for facilitating trading of contracts for digital currency in an organized market environment. 
In claim 28, the limitations of “The system of claim 25 wherein the physical registries comprise a plurality of physical portable electronic devices including the storage mediums, and the physical portable electronic devices include quantities of the digital currency and are delivered to buyers when the contract is exercised”, under the broadest reasonable interpretation, are further refinements of methods of organizing human activity such as commercial activities, interactions and/or data because these limitations further describe the physical registries, describe the additional generic computing component of a plurality of physical portable electronic devices including the storage mediums and also describe further steps performed (e.g., a providing step and a delivered step) in a method for facilitating trading of contracts for digital currency in an organized market environment. 
Thus, in all the claims, the judicial exception is not integrated into a practical application because the limitations are recited at a high-level of generality such that they amount to no more than mere instructions to apply the exception using generic computer components. This is because the claims do not effect (an) improvement(s) to the functioning of a computer (system) itself, or to any other technology or technical field (see MPEP 2106.05(a)); the claims are not applied or used to effect a particular treatment or prophylaxis for a disease or medical condition (see Vanda Memo, https://www.uspto.gov/sites/default/files/documents/memo-vanda-20180607.PDF, June 7, 2018); the claims are not applied with or used by a particular machine (see MPEP 2106.05(b)); the claims do not effect a transformation or reduction of a particular article to a different state or thing (MPEP 2106.05(c)); the claims are not applied or used in some other meaningful way beyond generally linking its use to a particular technological environment (see MPEP 2106.05(h), describing how in Parker v. Flook, 437 U.S. 584, 586 (1978), the abstract idea of a mathematical formula used to calculate an updated value for an alarm limit was applied or generally linked to the catalytic chemical conversion of hydrocarbons in the petrochemical and oil-refining fields), such that the claim as a whole is more than a drafting effort designed to monopolize the exception (see MPEP 2106.05(e) and the Vanda Memo). 
In addition, the dependent claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. The additional elements of the instant underlying process, when taken in combination, together do not offer substantially more than the sum of the functions of the elements when each element is taken alone. Thus, the claims as a whole do not amount to significantly more than the abstract idea itself. For these reasons, the dependent claims are also not patent eligible, and as a result, claims 15-17 & 19-31 are not eligible subject matter under 35 U.S.C. 101.
Allowable Subject Matter – 35 U.S.C. 103
The following is Examiner’s statement of reasons for indicating allowance of claims 15-17 & 19-31 over prior art (or 35 U.S.C. 103):
In claims 15 & 25, none of the prior art of record – Yau et al., U.S. Pat. Pub. 2016/0261411 A1 (“Yau”) in view of Laurie et al., U.S. Pat. Pub. 2008/0133940 A1 (“Laurie”) and further in view of Longobardi et al., U.S. Pat. Pub. 2013/0061298 A1 (“Longobardi”) – suggest the claimed features of “wherein the physical registries comprise a plurality of physical portable electronic devices including the storage mediums, and wherein the method further comprises providing physical delivery of the physical portable electronic devices that include quantities of the digital currency therein to buyers when the contract is exercised, wherein each physical portable device of the plurality of physical portable electronic devices is securely stored in a physical vault of the plurality of physical vaults until crediting or debiting of the digital currency of a transaction is complete, and wherein each physical vault is a storage locker having restricted access through an opening regulated by security access means” as recited in independent claim 15, and similarly recited in independent claim 25. Moreover, even though a prior art reference or references may exist that discloses the above claimed features, it would no longer be obvious to combine that reference or references with the previously recited prior art to disclose all the limitations of all the pending claims. In addition, Applicants’ arguments made on page 8 of the Amendment are also persuasive.
For these reasons, independent claims 15 & 25 are deemed allowable over the prior art. Dependent claims 16-17, 19-24 & 26-31 are also deemed allowable over the prior art by virtue of dependency on an allowable base claim.  
Response to Arguments
As to the 35 U.S.C. 101 Rejection, and in response to Applicants' general assertion on page 8 of the Amendment, under the heading of “III. Remarks”, that the 35 U.S.C. 101 rejection should be withdrawn when considered under the 2019 Patent Eligibility Guidance (“2019 PEG”), the Examiner respectfully disagrees.
The fact that the claims are patent-ineligible when considered under the 2019 PEG has already been addressed in the rejection made in this present Office Action and hence not all the details of the rejection are repeated here.
For example, claim 15 (a “method for facilitating trading of contracts for digital currency in an organized market environment, wherein a comput[ing entity] is coupled to physical or electronic registries stored in a plurality of physical vaults for buyer and seller market participants, wherein the computer system is coupled to a plurality of…the buyer and seller market participants through a cloud communication [entity] to perform the trading of the contracts among the plurality of…the buyer and seller market participants, and wherein the comput[ing entity] includes at least one process[ing entity] to perform the trading of contracts through parallel communication channels of a communication [entity] which enables the comput[ing entity] to receive volumes of data at essentially the same time from the plurality of…the buyer and seller market participants through the cloud communication [entity]”) is directed to a process. The limitations of “establishing, via the comput[ing entity], participant accounts in a registry which is maintained by a clearing entity, wherein digital currency in a seller's account is supported by the physical or electronic registries, wherein the plurality of physical vaults include security features to prevent a physical access to the plurality of physical vaults by an unauthorized person, wherein the physical or electronic registries include a plurality of storage mediums dedicated to electronic accounts, wherein the plurality of storage mediums store and update an amount of digital currency of the electronic accounts, and wherein the physical or electronic registries are accessible by the comput[ing entity]; conducting, via the comput[ing entity], trades of contracts for the digital currency between the plurality of…the buyer and seller market participants through the parallel communication channels at essentially the same time; and crediting and debiting, via the comput[ing entity], a quantity of the digital currency from the participant accounts and…recording such transactions in the physical or electronic registries, wherein the physical registries comprise a plurality of physical portable electronic devices including the storage mediums, and wherein the method further comprises providing physical delivery of the physical portable electronic devices that include quantities of the digital currency therein to buyers when the contract is exercised, wherein each physical portable device of the plurality of physical portable electronic devices is securely stored in a physical vault of the plurality of physical vaults until crediting or debiting of the digital currency of a transaction is complete, and wherein each physical vault is a storage locker having restricted access through an opening regulated by security access means” as drafted, is a process that, under the broadest reasonable interpretation, covers methods of organizing human activity such as the above-recited method steps, as well as commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; and/or business relations). That is, other than a computer system including at least one processor, interacting with physical or electronic registries including a plurality of storage mediums dedicated to electronic accounts, the physical or electronic registries stored in a plurality of secure physical vaults for buyer and seller market participants, a plurality of computing systems of buyer and seller market participants, a cloud communication, parallel communication channels of a communication hardware, and a registry which is maintained by a clearing entity, nothing in the claim precludes the steps recited in claim 15 from being performed as a method of organizing human activity. If the claim limitations, under the broadest reasonable interpretation, cover methods of organizing human activity but for the recitation of generic computer components, then they fall within the “certain methods of organizing human activity” grouping of abstract ideas. Thus, independent claim 15 recites an abstract idea, as does independent claim 25 due to similar reasoning and rationale, contrary to Applicants’ arguments on page 8 of the Amendment that the claims are not directed to an abstract idea. Moreover, it is immaterial that the “physical vaults prevent physical access to the physical portable electronic devices contained therein, essentially isolating them from the outside world since they cannot be accessed in any manner, wirelessly or physically” – these physical vaults are generic components and additional elements that do not add anything more, and do not represent any improvement to technology or a technical field. Thus, these physical vaults also do not recite “significantly more” under the 35 U.S.C. 101 analysis.
Therefore, the 35 U.S.C. 101 rejection of claims 15-17 & 19-31 is hereby maintained.
As to the 35 U.S.C. 103 Rejection, which has been withdrawn as overcome (see above), claims 15-17 & 19-31 are established to be allowable over 35 U.S.C. 103. 
Prior Art Made of Record
The following prior art made of record and not relied upon is considered pertinent:
Narainsamy, U.S. Pat. Pub. 2007/0143230 A1 – for disclosing “parallel communication channels”. See, e.g., Abstract & paras. [0007]-[0009].
                                                           Conclusion
Applicants’ claim amendments necessitated the new ground(s) of rejection presented in this Office Action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP 706.07(a). Applicants are reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this Final Office Action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this Final Office Action and the Advisory Action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the Advisory Action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this Final Office Action. 
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to TIMOTHY T HSIEH whose telephone number is 571-270-3381.  The examiner can normally be reached on M-F 8am-6pm EST. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the Examiner’s supervisor, RYAN DONLON can be reached on 571-270-3602.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only. 



/T.T.H./Examiner, Art Unit 3695
May 18, 2022

/CHRISTOPHER BRIDGES/Primary Examiner, Art Unit 3695                                                                                                                                                                                                        5/24/2022